Citation Nr: 0928053	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic disorder (PTSD); however, during the pendency 
of the appeal, the RO granted that benefit in a January 2008 
rating decision.  Accordingly, the issue of entitlement to 
service connection for PTSD no longer remains in appellate 
status, and no further consideration is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 30 percent evaluation 
for bilateral hearing loss; a 30 percent disability 
evaluation for PTSD; a 10 percent disability evaluation for 
diabetes mellitus; a 10 percent disability evaluation for 
peripheral neuropathy of the left lower extremity; a 10 
percent disability evaluation for diabetic peripheral 
neuralgia and early neuropathy of the right foot; and, a 
noncompensable evaluation for erectile dysfunction.

3.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2006, prior to the initial decision on the claim in 
January 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the November 2006 letter notified the Veteran 
that the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  It was noted that he generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more.  The November 2006 letter further explained 
that he could be entitled to TDIU based on exceptional 
circumstances and that such a claim would require evidence 
showing that his service-connected disabilities present such 
an exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  Additionally, the March 
2008 statement of the case (SOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2006 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records and VA medical records.   
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2006 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the November 2006 
letter informed him that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that November 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded VA 
examinations in December 2006, January 2007, and February 
2008.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the Veteran's claim.   For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is currently assigned a 30 percent 
evaluation for bilateral hearing loss; a 30 percent 
disability evaluation for PTSD; a 10 percent disability 
evaluation for diabetes mellitus; a 10 percent disability 
evaluation for peripheral neuropathy of the left lower 
extremity; a 10 percent disability evaluation for diabetic 
peripheral neuralgia and early neuropathy of the right foot; 
and, a noncompensable evaluation for erectile dysfunction.  
His combined evaluation is 70 percent.  As such, the Veteran 
does not meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a) because he does not have at least one 
disability ratable at 40 percent or more.  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied referral for 
consideration of the Veteran's TDIU claim on an 
extraschedular basis in the January 2007 rating decision 
because the evidence failed to show that the Veteran was 
unemployable due to his service-connected disabilities.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board acknowledges the Veteran is currently unemployed.  
However, the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in October 2006 in which he indicated that 
he last worked in 1998.  However, he also noted that he had 
not lost any time due to illness and that he did not leave 
his last job because of his disability.  He further indicated 
that he had not tried to obtain employment since becoming 
disabled.  

A former employer submitted a VA Form 21-4192 in December 
2006 in which she stated that the Veteran had last worked for 
the company in September 2001 and that the reason for his 
termination was the completion of the assignment.  She also 
noted that he had not lost any time due to disability during 
the 12 months preceding his last date of employment.  

Moreover, the Veteran told the December 2006 VA PTSD examiner 
that he had never been fired from a job and that he had 
worked his entire life.  He also indicated that he had 
retired approximately eight years earlier.  Similarly, an 
October 2007 private psychological evaluation observed the 
Veteran's report of having verbal arguments with his boss, 
but also noted that he had often worked 60 hours per week and 
was employed in a supervisory capacity until his retirement 
in November 1998.  

In addition, the January 2007 VA general medical examiner 
commented that there were no employment restrictions 
associated with the Veteran's service-connected disabilities, 
except for difficulty with work involving regular use of the 
telephone due to his hearing loss.  As such, the examiner 
merely indicated that the Veteran was limited in performing 
one type of job task and did not indicate that he was 
entirely incapable of securing some form of employment.  In 
fact, the February 2008 VA audiological examiner specifically 
opined that the Veteran's hearing impairment did not prevent 
him from attaining gainful employment because he wears 
binaural hearing aids.  

The February 2008 VA general medical examiner also stated 
that the Veteran did not have service-connected disabilities 
that were impairing his ability for employability.  It was 
further noted that he was performing all of his own 
activities of daily living and instrumental activities of 
daily living and continued to go hunting and fishing without 
difficulty.  

In addition, there is no indication that any other agency, 
such as the Social Security Administration-which is not 
limited in its review of matters concerning unemployability 
to consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  As 
such, the medical evidence does not show the Veteran to be 
unemployable due solely to his service-connected 
disabilities. 

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2008).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total evaluation based 
on individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A total evaluation based upon individual unemployability due 
to service-connected disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


